FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                        March 13, 2013

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
MARGARET SULLIVAN,

             Plaintiff-Appellant,

v.                                                         No. 12-5147
                                                  (D.C. No. 4:11-CV-00266-PJC)
CAROLYN W. COLVIN, Acting                                  (N.D. Okla.)
Commissioner of the Social Security
Administration,*

             Defendant-Appellee.


                            ORDER AND JUDGMENT**


Before BRISCOE, Chief Judge, HOLLOWAY, Senior Circuit Judge, and
TYMKOVICH, Circuit Judge.


      Margaret Sullivan appeals the district court’s order affirming the

Commissioner’s denial of her application for Social Security Disability Insurance


*
       In accordance with Rule 43(c)(2) of the Federal Rules of Appellate Procedure,
Carolyn W. Colvin is substituted for Michael J. Astrue as the defendant-appellee in
this action.
**
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
benefits. We have jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291

and affirm.

                                            I.

      Ms. Sullivan was born in 1969 and sought disability benefits in 2007 for

memory issues, blood pressure, bipolar disorder, anxiety, depression, and thyroid

issues. The Magistrate Judge’s decision thoroughly describes the medical evidence

in the record, thus we do not repeat it here.

      Following a hearing, the administrative law judge (ALJ) denied benefits at

step five of the sequential evaluation process. See Wilson v. Astrue, 602 F.3d 1136,

1139 (10th Cir. 2010) (describing five-step process). At steps one through three, the

ALJ found that Ms. Sullivan had severe impairments of borderline personality

disorder, depression, prior knee surgery, and carpal tunnel syndrome, but that her

impairments did not meet the criteria to be considered presumptively disabled. The

ALJ then determined that Ms. Sullivan had the residual functional capacity (RFC) to

perform sedentary work, limited to simple tasks under routine supervision, with no

contact with the public on a continuous basis. Given her RFC, the ALJ determined at

step four that Ms. Sullivan was unable to return to any of her past work but, at step

five, could perform work that is available in significant numbers in the national

economy, such as a trimmer, clerical mailer, or sorter. Thus, the ALJ ruled

Ms. Sullivan was not disabled.




                                          -2-
      The Appeals Council denied review, and a Magistrate Judge, presiding

pursuant to 28 U.S.C. § 636(c)(1), affirmed the Commissioner’s decision.

“We review the Commissioner’s decision to determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether the correct

legal standards were applied.” Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161

(10th Cir. 2012) (internal quotation marks omitted). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Id. (internal quotation marks omitted).

      On appeal, Ms. Sullivan first contends the ALJ failed to correctly evaluate the

medical source evidence. Second, she contends the ALJ failed to support his

credibility determination with respect to her mental impairments. We agree with the

Magistrate Judge that Ms. Sullivan did not sufficiently develop this second issue in

the district court, and that it was therefore waived. See Chambers v. Barnhart,

389 F.3d 1139, 1142 (10th Cir. 2004) (“The scope of our review . . . is limited to the

issues the claimant properly preserves in the district court and adequately presents on

appeal.” (alteration and internal quotation marks omitted)); see also Wall v. Astrue,

561 F.3d 1048, 1065, 1066 (10th Cir. 2009) (declining to consider issues that were

not supported with any developed argumentation before the district court). As to the

remaining medical source issue, upon reviewing the record and the relevant legal

authorities, we perceive no reversible error.




                                          -3-
                                           II.

      “An ALJ must evaluate every medical opinion in the record, see

20 C.F.R. § 404.1527(d), although the weight given each opinion will vary according

to the relationship between the disability claimant and the medical professional.”

Hamlin v. Barnhart, 365 F.3d 1208, 1215 (10th Cir. 2004). Additionally, “[i]f the

RFC assessment conflicts with an opinion from a medical source, the [ALJ] must

explain why the opinion was not adopted.” SSR 96-8p, 1996 WL 374184, at *7 (July

2, 1996).

      Ms. Sullivan first argues that the ALJ incorrectly considered the consultative

medical evaluation of Dr. Hansen, a neuropsychologist. Dr. Hansen observed that

Ms. Sullivan’s concentration, persistence and pace were within normal limits; she

exhibited depression; she had poor emotional insight; she described difficulty relating

to others; and she appeared to be easily overwhelmed by stress. He reported that she

scored 28 out of 30 on the Folstein Mini Mental Evaluation, which indicates normal

cognition. His impression was that Ms. Sullivan had probable borderline personality

disorder with difficulty stabilizing her mood. He opined that “[i]t is likely she will

experience difficulty working within the majority of competitive environments,” but

that “[s]he was informed about the availability of vocational rehabilitation services

and the need to locate work within a highly structured and supportive setting if

possible.” Aplt. App. Vol. III, at 426. Dr. Hansen concluded that Ms. Sullivan’s

“[g]ross mental status functioning is within normal limits,” id., and that ‘[h]er


                                          -4-
primary challenge to employability would appear to be her inability to tolerate stress

due to triggering her borderline characteristics with volatile mood and exacerbation

of depression.” Id. at 426-27.

      The ALJ wrote three paragraphs summarizing Dr. Hansen’s opinions.

In reaching his RFC determination, the ALJ explained that he gave significant weight

to Dr. Hansen’s opinion that Ms. Sullivan’s gross mental status was within normal

limits but less weight to his opinion that she would have difficulty working within

a majority of competitive environments. As noted, the ALJ’s RFC limited

Ms. Sullivan to simple tasks under routine supervision, with no regular contact with

the public.

      But Ms. Sullivan argues the ALJ’s evaluation was flawed because he did not

discuss Dr. Hansen’s belief that she needed to work in a highly structured and

supportive environment and was unable to tolerate stress. Ms. Sullivan contends

these limitations given by Dr. Hansen conflict with the ALJ’s RFC assessment and,

thus, the ALJ should have explained why he rejected part of Dr. Hansen’s opinion

while adopting others, citing Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007)

(holding that an ALJ may not “pick and choose through an uncontradicted medical

opinion, taking only the parts that are favorable to a finding of nondisability”).

      We find no error. First, we agree with the Magistrate Judge that Dr. Hansen’s

statements that Ms. Sullivan might have difficulty working in the majority of

competitive environments and should locate work within a highly structured and


                                          -5-
supportive setting are not “true medical opinion[s]” about the nature and severity of

her mental limitations. Cowan v. Astrue, 552 F.3d 1182, 1189 (10th Cir. 2008)

(explaining that a “true medical opinion” is one that contains a doctor’s “judgment

about the nature and severity of [the claimant’s] limitations, or any information about

what activities [the claimant] could still perform,” citing 20 C.F.R. § 404.1527(a)(2)).

Rather, these are vocational opinions, which are reserved for the Commissioner to

make. Id.

      Second, we further agree with the Magistrate Judge that the ALJ did not

ignore, and his RFC assessment does not conflict with, Dr. Hansen’s medical

opinions; thus, Haga is inapposite. In Haga, the ALJ adopted some of the mental

restrictions identified by the treating physician, but disregarded other restrictions

without any explanation. 482 F.3d at 1207-08. Here, in contrast, the ALJ’s RFC

determination that Ms. Sullivan was limited to unskilled, supervised work with no

regular public contact adequately addressed Dr. Hansen’s medical opinion that

Ms. Sullivan’s gross mental status is within normal limits but that she is unable to

tolerate stress due to her probable borderline personality disorder.

      Ms. Sullivan next argues that the ALJ did not evaluate properly the opinion of

the non-examining state agency medical doctor. On Section I of the Mental Residual

Functional Capacity Assessment Form SSA–4734–F4–SUP (Mental RFC Form), the

state agency doctor checked a box indicating that Ms. Sullivan was moderately

limited in the ability to maintain attention and concentration for extended periods,


                                          -6-
maintain a schedule and regular attendance, and complete a normal workday. See

Aplt. App. Vol. III, at 444-45. In Section III of the Mental RFC Form, Functional

Capacity Assessment, the state agency doctor concluded that Ms. Sullivan “does not

respond well to stress and she is very emotional and would have some problems

working on account of these difficulties, but should be able to perform unskilled

work activity.” Id. at 446. The ALJ found that this opinion supported his RFC

determination.

      Ms. Sullivan argues the limitations noted in Section I are in addition to those

in Section III and, thus, the ALJ’s RFC assessment is flawed because it failed to

mention the moderate limitations on performance indicated in Section I of the Form.

We again find no error. According to the guidance in the Social Security

Administration’s Program Operations Manual System (POMS), “Section I [of the

Mental RFC Form] is merely a worksheet to aid in deciding the presence and degree

of functional limitations and the adequacy of documentation and does not constitute

the RFC assessment[, whereas] Section III—Functional Capacity Assessment, is for

recording the mental RFC determination.” POMS DI 24510.060 (emphasis omitted),

available at https://secure.ssa.gov/poms.nsf/lnx/0424510060. “It is in [Section III]

that the actual mental RFC assessment is recorded, explaining the conclusions

indicated in [S]ection I, in terms of the extent to which these mental capacities or

functions could or could not be performed in work settings.” Id. Thus, as the

Magistrate Judge ruled, the ALJ accepted the state agency’s ultimate opinion that,


                                          -7-
with all of the moderate limitations, Ms. Sullivan could perform unskilled work. We

have repeatedly held that while an ALJ must consider all of the evidence in the

record, nothing requires the discussion of every piece of evidence. See, e.g., Clifton

v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996).

                                          III.

      The Commissioner’s decision applied the correct legal standards, and it is

supported by substantial evidence. For these reasons, the judgment of the district

court is affirmed.


                                                 Entered for the Court


                                                 Mary Beck Briscoe
                                                 Chief Judge




                                         -8-